Citation Nr: 0628226	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  97-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a left ankle disability.

2.  Entitlement to a disability rating higher than 10 percent 
for a right ankle disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974 and from February 1976 to February 1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 1998, August 2003, and October 2004, the Board 
remanded the issues appearing on the title page for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
limitation of motion that does not more nearly approximates 
marked than moderate.

2.  The veteran's right ankle disability is manifested by 
limitation of motion that does not more nearly approximates 
marked than moderate.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for a disability rating higher than 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right and left ankle disorders.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, including notice that the veteran 
should submit any pertinent evidence in his possession, was 
provided in a November 2004 letter from the originating 
agency to the veteran and his representative.  The veteran 
was also provided notice of the type of evidence necessary to 
establish an effective date for the increased disability 
ratings sought, by letter dated in March 2006.  See Dingess, 
supra.  Although the claim was not readjudicated after the 
March 2006 letter, this is not prejudicial to the veteran.  
No additional evidence was received from the veteran in 
response to the letter.  Moreover, as explained below, the 
Board has determined that increased ratings are not 
warranted.  Consequently, no effective dates will be assigned 
in this case.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.   
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 10 percent rating for his 
left ankle and a 10 percent rating for his right ankle.  
Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion.  A 20 percent rating, the 
maximum rating available, is for assignment where there is 
marked limitation of motion.  

Normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  The terms moderate and 
marked are not defined in the rating schedule.  

In the March 2003 remand, the Board instructed that the 
veteran should be afforded a VA examination of his ankles, 
and that the examiner should be asked to comment on whether 
the veteran's limitation of motion was moderate or marked.  
The June 2003 VA examiner concluded that his limitation of 
motion was neither moderate nor marked, but was in fact mild.  

The Board notes that the use of terminology such as "mild" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  However, in 
this case, the June 2003 examiner's finding appears to be 
consistent with the objective evidence as compared to the 
normal ranges of motion set out above.  

In June 2003, the veteran's range of motion was from 0 to 10 
degrees of dorsiflexion and from 0 to 55 degrees of plantar 
flexion, bilaterally.  On VA examination in January 1999, the 
veteran had range of motion to 20 degrees of dorsiflexion, 
and to 30 degrees of plantar flexion, bilaterally.  On VA 
examination in August 2002, the veteran had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  

Based on such objective evidence, the criteria for even the 
minimum compensable disability rating under Diagnostic Code 
5271 are not met.  While dorsiflexion appears to be 
moderately reduced in the most recent evaluation, in light of 
what appears to be consistently normal range of motion on 
plantar flexion, an overall description of his impairment as 
mild appears to be accurate.  

The Board must also address the provisions discussed by the 
Court in DeLuca.  The June 2003 VA examiner described pain 
only at the extremes of motion.  Thus, there does not appear 
to be any additional loss of motion due to pain.  Strength 
was rated at 4 out of 5, with the decreased being due to 
reduced effort on the part of the veteran due to pain.  

On VA examination in August 2002, the veteran had nearly 
normal strength at 4+ out of 5.  On VA examination in May 
1996, the ankles were stable.  The veteran could stand on 
heels, toes, and medial and lateral borders of the feet with 
minimal pain.  On VA examination in January 1999, the veteran 
had normal strength and no instability.  However, the 
examiner stated that, if the veteran has flare-ups, these 
could cause additional limitation of motion and fatigability.  
The veteran described flare-ups in symptoms to the June 2003 
examiner.  He stated that during these acute periods, he has 
severe pain and limping, and he has to wear ankle braces.  

Thus, when all pertinent disability factors are considered, 
it is reasonable to conclude that the veteran has moderate 
limitation of motion of each ankle, but there is clearly no 
basis for concluding that there is more than moderate 
limitation of motion of either ankle.  

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered benefit-of-the-doubt 
rule but has determined that it is not applicable to these 
claims because the preponderance of the evidence is against 
the claims.  


ORDER

A rating higher than 10 percent for a left ankle disability 
is denied.

A rating higher than 10 percent for a right ankle disability 
is denied.


REMAND

The veteran is also claiming that he is unemployable due to 
his service-connected disabilities.  The record reflects that 
he was most recently afforded a VA examination for 
compensation purposes in June 2003.  This examination was 
performed to determine the degree of severity of the 
veteran's bilateral ankle disability.  He has not been 
afforded a VA examination of his other service-connected 
disabilities since 2002, and he has alleged that his service-
connected low back disability has worsened since the most 
recent VA examination of that disability.

The veteran's current employment status is also unclear to 
the Board.  In addition, the Board notes that the veteran has 
indicated that he has received vocational rehabilitation 
training from VA.  An application for such training, dated in 
September 1996, is contained in the claim files.  However, 
the complete vocational rehabilitation folder is not of 
record.  If such a folder exists, it may contain information 
that is pertinent to a determination with respect to the 
veteran's employability.  

In light of these circumstances, the issue of entitlement to 
a TDIU is REMANDED for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any evidence in his possession 
supportive of his contention that he is 
unemployable due to service-connected 
disabilities, to include evidence from 
employers and medical records, and to 
provide identifying information and any 
necessary authorization to enable VA to 
obtain any other outstanding evidence 
pertinent to the impact of his service-
connected disabilities on his 
employability.   

2.  The veteran should also be requested 
to provide up-to-date information 
concerning his education and employment 
history.

3.  In addition, he should be requested 
to clarify whether he is claiming 
entitlement to an increased rating for 
his service-connected low back 
disability.  If the veteran responds in 
the affirmative, the RO or the AMC should 
undertake any indicated development with 
respect to this claim.

4.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

5.  The RO or the AMC should determine 
whether a separate vocational 
rehabilitation folder exists for this 
veteran.  If so, it should be associated 
with the claim folders for the duration 
of this appeal.  If there is no separate 
vocational rehabilitation folder and all 
records are contained in the claim 
folders, documentation of this fact 
should be included in the claim folder.

6.  The veteran should then be afforded 
an examination to determine whether his 
service-connected disabilities are 
sufficient by themselves to preclude him 
from obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion concerning the 
impact of all of the veteran's service-
connected disabilities on his ability to 
work.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted..

8.  If appropriate, the veteran's claim 
for an increased rating for low back 
disability should be adjudicated, and the 
veteran should be informed of his 
appellate rights with respect to this 
decision.

9.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


